Citation Nr: 0413898	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

1.	Entitlement to an initial compensable evaluation for non-
proliferative diabetic retinopathy, from July 9, 2001 through 
July 23, 2003.

2.	Entitlement to an evaluation in excess of 10 percent for 
non-proliferative diabetic retinopathy, from July 24, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO granted service connection and assigned an 
initial noncompensable evaluation for non-proliferative 
diabetic retinopathy, effective July 9, 2001.  The veteran 
filed a notice of disagreement (NOD) in February 2003.  A 
statement of the case (SOC) was issued in July 2003, and the 
veteran filed a substantive appeal later that month.  

In its December 2003 rating decision, the RO granted a 10 
percent evaluation for non-proliferative diabetic 
retinopathy, effective July 24, 2003.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection, 
the Board has characterized the appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
In assigning an initial noncompensable rating from the 
effective date of the grant of service connection, but 
assigning a 10 percent  rating from July 24, 2003, the RO has 
granted staged ratings for the disability under 
consideration.  As higher evaluations are potentially 
available at each stage, the appeal for higher evaluation 
remains viable.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Board now considers the appeal as encompassing the two 
issues on the title page.  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.





REMAND

The Board finds that additional development of the claims on 
appeal is warranted.    

In connection with the claim for service connection, the 
veteran underwent VA examination in September 2002.  At that 
time, the veteran's visual acuity was documented as 20/30 in 
both eyes, presumably for corrected vision, although the 
examination report itself does not specify whether these 
readings referred to corrected or uncorrected vision.  In 
July 2003, the veteran submitted a treatment record from a 
private physician noting that his corrected vision in both 
eyes was 20/50.  On subsequent VA examination in September 
2003, it was noted that the veteran's visual acuity had 
deteriorated to 20/50 in his right eye and 20/40 in his left 
eye; again, these findings are presumably with respect to the 
veteran's corrected vision.  The Board notes, however, that 
neither the examination reports nor private treatment records 
indicate whether there was any impairment in the veteran's 
field vision, information that should be considered along 
with visual acuity when rating retinopathy.  See 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 
6006, 6009 (2003).  

Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the claims 
on appeal.  See 38 U.S.C. § 5103A.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claims for increase.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes VA medical records from the VA 
Medical Center (VAMC) in Martinsburg, West Virginia, and from 
the Stephens City Outpatient Clinic (OPC) in Stephens City, 
Virginia, dated from May 2003 to July 2003, and from December 
1999 to July 2002.  The veteran has also indicated in his 
February 2003 NOD that pertinent treatment records were 
available from the Martinsburg VAMC dated December 2002, 
however, the claims file does not include these records or 
reflect any attempts to obtain them.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Martinsburg VAMC and the 
Stephens City OPC from July 2002 to May 2003, and since July 
2003, following the procedures prescribed in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting records from Federal 
facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 ____, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  In adjudicating the 
claims on the merits, the RO must document its continued 
consideration of "staged rating" pursuant to Fenderson, 
cited to above.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Martinsburg VAMC and the Stephens City 
OPC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's non-proliferative diabetic 
retinopathy from July 2002 to May 2003, 
and since July 2003.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claims within the one-year 
period).    

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA medical 
examination by an ophthalmologist for 
evaluation of his non-proliferative 
diabetic retinopathy.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
tests of the veteran's field vision, and 
of visual acuity with respect to 
corrected and uncorrected vision, and all 
clinical findings should be reported in 
detail.  

In the report, the examiner should render 
specific findings as to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic 
incapacity, as well as whether the 
veteran is experiencing active pathology.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the issues of an 
initial compensable evaluation for non-
proliferative diabetic retinopathy from 
July 9, 2001 through July 23, 2003, and 
for an evaluation in excess of 10 percent 
thereafter, in light of all pertinent 
evidence and legal authority.  The RO 
must specifically document its continued 
consideration of whether "staged 
rating," pursuant to the Fenderson 
decision, is warranted.     

9.	If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



